REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of independent claims 1, 6, 12, 16, and 19, this application discloses limitations, common to the cited claims, which are found to be patentable.  In particular, all the claims in question, disclose methodologies to calculate a predicted future blood glucose concentration in two situations: (1) where a current blood glucose concentration reading for the user is successfully received over the wireless interface from the glucose sensor for a current control cycle and (2) where a current blood glucose concentration reading for the user is not successfully received over the wireless interface from the glucose sensor for the current control cycle.  Notably, this invention establishes a functional relationship between the wireless glucose concentration reading from the sensor and a particular cycle [current control cycle] of the feedback system of the apparatus.  Moreover, the methodology to calculate the predicted blood glucose concentration changes for the current control cycle when the wireless signal is not successfully received.  
When the wireless signal is successfully received, the predicted future blood glucose concentration readings are based on: (a) the blood glucose concentration readings from the glucose sensor from previous control cycles, and (b) insulin action of previously delivered insulin.  When the wireless signal is not successfully received, the predicted future blood glucose concentration readings are based on: (a) the blood glucose concentration readings from the glucose sensor from previous control cycles, (b) insulin action of previously delivered insulin, and (c) an estimate of the current blood glucose concentration reading that was not successfully received over the wireless interface from the glucose sensor.  Based on the above functional characteristics, claims 1-20 are considered allowable over the prior art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783